Bullard, J.,

delivered the opinion of the court.
In this case, the plaintiff claims his salary and emoluments for one year, as the superintendent of the defendants’ cotton press establishment.
Whether we consider the plaintiff’s term of service, as commencing on the 1st of January, or the 18th of February, it does not vary the principles involved in this controversy. He was dismissed on the 27th of February, and at that time he was certainly in the employment of the defendants, at a fixed salary for the current year.
Being employed by the year, he could not quit the service of the company without forfeiting his salary, nor could he be dismissed ad libitum, and thereby deprived of it. The case seems clearly provided for by articles 2719, ’20 and ’21, of the Louisiana Code.
This court has thought, that by analogy, the case of attorneys and counsellors at law, employed by the year, was governed by the same rule, rather than to place them in the category of menial servants. 8 Louisiana Reports, 180.
So, where the plaintiff was employed by the year to superintend a cotton press at a fixed salary, and after his year had commenced, was dismissed, because he refused to submit to a diminution of his salary: Held, that he was entitled to recover it for the entire year.
There only remains, therefore, a question of fact, to wit: at what period did the plaintiff’s term of service commence? The only difficulty in the case, has arisen from the fact, that when the plaintiff was first employed, the company had not been incorporated, but the same persons who are now corpo-rators, were then bound together only by private association. After they had acquired, however, a coporate name and capacity, it appears that the plaintiff was paid his salary quarterly, commencing on the first of January, which had been previously fixed upon as the commencement of his term, and that after the incorporation, the plaintiff was re-elected without any change either of term or salary. The corporation must, therefore, be considered, as having adopted the contracts of the persons who had previously composed the association. We think the court below did not err in considering the plaintiff as validly employed for one year, from the 1st of January, 1835, and that his refusal to submit to a diminution of his salary for any part of the current year, was not a good cause for his dismissal.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.